DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 11 recites “an element obverse surface” and “the first obverse surface”.  Based on the recitation, it is unclear what is meant by “the first obverse surface”, if this references the previously recited “element obverse surface.”.  As such, one having ordinary skill in the art would not understand the metes and bounds of what applicants regard as their invention. 









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imada (U.S. Patent Application Publication No. 2013/0187627).

Regarding claim 1. A semiconductor device comprising: 
a first transistor that includes an electron transit layer made of a nitride semiconductor([0003]-[0004]30), a first gate electrode (30G), a first source electrode (30s), and a first drain electrode (30d); and
 a second transistor (20) that includes a second gate electrode (20G), a second source electrode (20s), and a second drain electrode (20d), 
a sealing resin (50)that covers the first transistor(50 covers 30) and the second transistor(50 covers20),
and first (11)and second terminals(12) at least partially exposed from the sealing resin(11 and 12 exposed from 50),

 the first source electrode and the second source electrode are respectively electrically connected to The first and second terminals.(30s and 20s electrically connected, that is electrons can flow therebetween through intervening features)

Regarding claim 2.
Imada discloses Fig. 3A: 
 The semiconductor device according to claim 1, further comprising: 
a first lead(11) that is electrically connected to the first source electrode (11 electrical connected to 24, see []0032])and includes a first obverse(11 top) surface and a first reverse (11 bottom)surface that face mutually opposite sides in a thickness direction(11 top bottom oppose each other);   wherein the sealing resin(50) that covers at least a portion of the first lead(11 portion covered), the first reverse surface is exposed from the sealing resin(portion of 11 bottom exposed, see fig. 3b).




Regarding claim 3. Imada discloses Fig. 3A: 
The semiconductor device according to claim 2, further comprising: a second lead(12) that is electrically connected to the first drain electrode(30) and is partially exposed from the sealing resin(50);
 a third lead (14)that is electrically connected to the first gate (36) electrode and is partially exposed from the sealing resin(14 exposed from 50); 
a fourth lead(13) that is electrically connected to the second gate electrode(26) and is partially exposed from the sealing resin(13 exposed from 50); and a fifth lead( 11 top, electrically connected to 34, allowing electrons to flow therebetween, all of the features are electrically connected) that is electrically connected to the second source electrode (34)and is partially exposed from the sealing resin(exposed from 50).

Regarding claim 18.
 Imada discloses; 
 The semiconductor device according to claim 1 wherein the first transistor is a transistor that performs normally-off operations. ([0024])

Regarding claim 19. 
Imada discloses; 
The semiconductor device according to claim 1, wherein the


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imada (U.S. Patent Application Publication No. 2013/0187627)

Regarding claims 4 and 5. 
Imada discloses all of features of claim 3. 
Imada does not disclose: 
The semiconductor device according to claim 3, wherein the second lead is disposed opposite to the third lead, the fourth lead and the fifth lead with respect to the first lead as viewed in the thickness direction.
Regarding claim 5. The semiconductor device according to claim 4, wherein the fourth lead and the fifth lead are adjacent to each other.


Regarding claims 6 and 7
Imada discloses all of features of claim 3. 
Imada does not disclose: 
The semiconductor device according to claim 4, wherein the first transistor further includes a third source electrode electrically connected to the first source electrode, the semiconductor device further includes a sixth lead electrically connected to the third source electrode and partially exposed from the sealing resin, and the sixth lead and the third lead are disposed on a same side of the first lead as viewed in the thickness direction.
Regarding claim 7.
 Imada discloses all of features of claim 3. 
Imada does not disclose: 
The semiconductor device according to claim 6, wherein the third lead and the sixth lead are adjacent to each other.
However, the above recited features are a mere duplication and rearrangement of working parts of Imeda.  Duplications and rearrangements of parts have been held to 


Regarding claim 8. 
Imada discloses all of features of claim 3. 
Imada does not disclose: 
The semiconductor device according to claim 6, wherein the first transistor (30)and the second transistor (20)are monolithically integrated on a single semiconductor element(15), and the first gate electrode(30g) and the second drain electrode(20d) are electrically connected to each other inside the semiconductor element(30g and 20d electrically connected.).
 
Regarding claim 12.
Imada discloses Fig. 3b
 The semiconductor device according to claim 6, wherein the first transistor(30) is formed as a first semiconductor element(30), and the second transistor(20) is formed as a second semiconductor element(20) that is separate from the first semiconductor element(20 and 30 separate from each other).

Regarding claim 13.
Imada discloses Fig. 3b
 The semiconductor device according to claim 12, wherein the first transistor(30) further includes a third gate electrode that is electrically connected to the first gate electrode(30g) 
Imada does not disclose a third gate electrode, or:
inside the first semiconductor element and is disposed closer to the second semiconductor element than the first gate electrode is, and the third gate electrode and the second drain electrode are electrically connected to each other.
However, the features would have been obvious as a matter of duplication of parts, see MPEP 2144.04 (VI)(B).  Here there is no evidence of new or unexpected results, and as such, the features would have been obvious to one having ordinary skill in the art. 

Regarding claim 14.
Imada disclosing 
 The semiconductor device according to claim 13, further comprising a bonding wire(45) that is connected to the third gate electrode and the second drain electrode.


Regarding claim 15. 
Imada discloses:
The semiconductor device according to claim 1, wherein a withstand voltage between the second drain electrode and the second source electrode of the second transistor is lower than a withstand voltage between the first drain electrode and the first source electrode of the first transistor. Imada discloses the withstand voltages, at ([0004], [0006] [0075]).  Imada does not disclose the recited features, however the withstand voltages could be the same, or different with one lower than the other.  Imada discloses that the withstand voltages affect the electrical properties of the device, and as such it would have been obvious to try to make the different as recited for the obvious bnefit of obtaining a device having a desired electrical property.  See MPEP 2143. 

Regarding claim 16. 
Imada discloses all of the fatrues of claim 3. 
Imada does not discloses: 

However, the recited features merely recites a change in shape of the workings parts which have been held to be an obvious matter of design choice.  See MPEP 2144.04(VI)(B). 

Regarding claim 17.
Imada discloses;  The semiconductor device according to claim 6, further comprising a capacitor(240) that is connected between the second source electrode and the third source electrode .(capacitor acting as a smoothing capacitor. Would be obvious to include between the features as taught by Imada for the obvious benefit of smoothing.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898